 



Exhibit 10.21
SECOND AMENDMENT TO OFFICE LEASE AGREEMENT
Seaport Centre West
900 Saginaw Drive
Redwood City, California
     THIS SECOND AMENDMENT TO OFFICE LEASE AGREEMENT (“Second Amendment”) is
dated as of November 19, 2007 (the “Effective Date”) and is entered into between
HCP LS REDWOOD CITY, LLC (f/k/a Slough Redwood City, LLC), a Delaware limited
liability company (“Landlord”) and CARDICA, INC., a Delaware corporation
(“Tenant”), with reference to the following facts:
Recitals
     A. Landlord (as successor to CA-Seaport Centre Limited Partnership) and
Tenant are parties to an Office Lease Agreement dated as of April 25, 2003, as
amended by a First Amendment dated as of January 21, 2004 (the “First
Amendment”) (as so amended, the “Lease”), which Lease presently covers premises
consisting of approximately 29,614 rentable square feet (the “Premises”)
constituting a portion of the building in the Britannia Seaport Centre, Redwood
City, California commonly known as 900 Saginaw Drive (the “Building”). The
current term of the Lease is presently scheduled to expire on August 31, 2008.
     B. Landlord and Tenant wish to further amend the Lease to provide for the
extension of the term of the Lease, subject to all of the provisions of this
Second Amendment, and to make certain other mutually agreeable changes in the
Lease as more particularly set forth herein.
     C. Capitalized terms used in this Second Amendment as defined terms but not
specifically defined in this Second Amendment shall have the meanings assigned
to such terms in the Lease.
Agreement
     NOW, THEREFORE, in consideration of the mutual agreements contained in this
Second Amendment and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant agree as
follows:
     1. Extended Term of Lease. The Term of the Lease is extended to and
including August 31, 2011, upon the terms and conditions set forth in this
Second Amendment. The period from September 1, 2008 through August 31, 2011 is
referred to herein as the “Extended Term.” Tenant shall have no further option
to extend the Term of the Lease, and the provisions of Article I of Exhibit F to
the Lease are terminated and of no further force or effect. The Right of First
Offer set forth in Article II of Exhibit F to the Lease remains in full force
and effect, however, and shall remain exercisable in accordance with its terms
during the Extended Term.
           (a) During the remainder of the initial Term of the Lease (i.e.,
through August 31, 2008), the provisions of the Lease relating to Base Rent,
Additional Rent, Tenant’s Pro Rata Share, Tenant’s Monthly Expense and Tax
Payment and all other monetary obligations of Tenant under the Lease shall
remain in full force and effect and are not affected by this Second Amendment.

 



--------------------------------------------------------------------------------



 



           (b) During the Extended Term, the provisions of the Lease relating to
monthly Base Rent, Additional Rent, Tenant’s Pro Rata Share, Tenant’s Monthly
Expense and Tax Payment and all other monetary obligations of Tenant under the
Lease shall remain in full force and effect and are not affected by this Second
Amendment, except that the monthly Base Rent payable by Tenant under the Lease
for the Extended Term shall be as follows:

                                      Base Rent   Monthly Months   Rentable SF  
Per SF/Mo   Base Rent
9/1/08 - 8/31/09
    29,614     $ 2.25     $ 66,631.50  
9/1/09 - 8/31/10
    29,614     $ 2.34     $ 69,296.76  
9/1/10 - 8/31/11
    29,614     $ 2.43     $ 71,962.02  

     2. Landlord’s Work; No Allowance. Landlord shall perform the following work
in the Premises and Building, at Landlord’s sole cost and not as an operating
expense under the Lease, with reasonable diligence and as soon as practicable
after the Effective Date: (a) replace the carpet in the common lobbies and
repaint the common lobbies in mutually acceptable color and grade; and
(b) replace damaged and/or rusty stall panels in restrooms, install electric
hand driers in all restrooms, and replace the wallpaper and/or paint the
restrooms. Apart from the performance of the specific items of work described in
the preceding sentence, Tenant acknowledges that Landlord is not required to
provide, and will not provide, any improvements, refurbishments or other work in
the Premises or Building, nor any tenant improvement allowance, refurbishment
allowance or other similar allowance or funding with respect to the Premises or
Building, during or in connection with the Extended Term.
     3. Reduction of Security Deposit. As of the Effective Date, the amount of
the Security Deposit required to be maintained by Tenant under the Lease is
reduced to $300,000 for the duration of the initial Term and Extended Term.
Promptly following the Effective Date, Landlord shall cooperate with Tenant in
arranging for a reduction of the letter of credit presently held by Landlord, or
the issuance of a replacement letter of credit by the issuer, to conform to such
reduction in the amount of the Security Deposit, provided that any charges or
fees imposed by the issuer in connection with such reduction or replacement of
the letter of credit shall be paid solely by Tenant.
     4. Brokers. Landlord shall pay a commission (a) to Tenant’s broker, Jones
Lang LaSalle, and (b) to Landlord’s broker, CB Richard Ellis, Inc., each in
accordance with a separate agreement, upon execution of this Second Amendment.
Each party respectively (i) represents and warrants that no other broker
participated in the consummation of this Second Amendment or of the transactions
contemplated herein, and (ii) agrees to indemnify, defend and hold the other
party harmless against any liability, cost or expense, including (but not
limited to) reasonable attorneys’ fees, arising out of any claims for brokerage
commissions or other similar compensation in connection with any conversations,
prior negotiations, agreements or other dealings by the indemnifying party with
any other broker in connection with this Second Amendment and the transactions
contemplated herein.
     5. Entire Agreement. This Second Amendment constitutes the entire agreement
between Landlord and Tenant regarding the subject matter hereof and supersedes
all prior negotiations, discussions, terms sheets, letters, understandings and
agreements, whether oral or written, between the parties with respect to such
subject matter (other than the Lease itself, as expressly amended hereby).
     6. Execution and Delivery. This Second Amendment may be executed in one or
more counterparts and by separate parties on separate counterparts, effective
when each party has executed at least one such counterpart or separate
counterpart, but each such counterpart shall constitute an original and all such
counterparts together shall constitute one and the same instrument.
     7. Full Force and Effect. Except as expressly set forth herein, the Lease
has not been modified or amended and remains in full force and effect.

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Landlord and Tenant have executed this Second Amendment
as of the date first set forth above.

                  “Landlord”   “Tenant” HCP LS REDWOOD CITY, LLC (f/k/a Slough  
CARDICA, INC., a Delaware corporation Redwood City, LLC), a Delaware limited    
    liability company        
 
                By:   HCP Estates USA Inc. (f/k/a Slough   By:   /s/ Robert Y.
Newell
 
                    Estates USA Inc.), a Delaware corporation,   Name:   Robert
Y. Newell     Its Manager   Title:   CFO
 
               
 
  By:   /s/ Marshall D. Lees        
 
               
 
  Name:   Marshall D. Lees        
 
  Title:   Executive Vice President        

-3-